235 Ga. 85 (1975)
218 S.E.2d 826
WIGGINS
v.
HOPPER.
30117.
Supreme Court of Georgia.
Submitted July 8, 1975.
Decided September 11, 1975.
Charles Wiggins, pro se.
NICHOLS, Chief Justice.
The appeal in this case is from a judgment remanding Charles H. Wiggins to the custody of the warden of the Georgia State Prison on the hearing of a petition for writ of habeas corpus. The prisoner makes two contentions in this court, to wit: (1) That his constitutional rights were violated when he was tried in prison garb for the offenses of escape and armed robbery; and (2) His appointed counsel was incompetent.
1. Where, as in this case, the prisoner was being tried for the offense of escape and for the offense of armed robbery by intimidation of a prison guard during such escape, the jury of necessity was informed of the prisoner's prior incarceration. It was not harmful error which would authorize the grant for writ of habeas corpus to permit him to be tried while wearing a prison uniform. Compare Hernandez v. Beto, 443 F2d 634 (1971); Spurlin v. State, 228 Ga. 763 (187 SE2d 856).
2. The contention of the prisoner that he was denied effective assistance of counsel because the court appointed counsel did not object to the prisoner being put on trial in prison clothing is without merit. The further contention as to why he was denied effective assistance of counsel complains of decisions of such trial counsel properly described as "trial tactics" and which do not show ineffective assistance of counsel.
The habeas corpus court did not err in remanding the prisoner to custody.
*86 Judgment affirmed. All the Justices concur.